           Case 3:19-cv-00710-RCJ-WGC Document 30 Filed 07/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8

 9   HEALTH VINCENT FULKERSON ex rel.
     ESTATE OF LARRY MICHAEL
10   FULKERSON,
11
                        Plaintiff,                           Case No. 3:19-CV-00710-RCJ-WGC
12
     vs.                                                                  ORDER
13
     ALLSTATE INSURANCE, et al.,
14
                      Defendants.
15

16          Defendants move to dismiss the complaint arguing, among other things, failure to state a

17   claim under Fed. R. Civ. P. 12(b)(6). (ECF Nos. 9 and 14.) However, the Court does not reach the

18   merits of these motions because there is an issue of subject-matter jurisdiction that must be

19   addressed first, despite there being no objection by Defendants. See Arbaugh v. Y&H Corp., 546

20   U.S. 500, 514 (2006) (holding that if a court determines it lacks subject-matter jurisdiction, then

21   its authority is limited to making that finding and dismissing the claims); Louisville & Nashville

22   R.R. Co. v. Motley, 211 U.S. 149, 152 (1908) (noting that it is the duty of a federal court to ensure

23   that its jurisdiction granted by statute is not exceeded).

24   ///


                                                    1 of 2
           Case 3:19-cv-00710-RCJ-WGC Document 30 Filed 07/08/20 Page 2 of 2




 1          Plaintiff claims this Court has diversity jurisdiction under 28 U.S.C. § 1332, yet such

 2   jurisdiction exists only where no defendant is a citizen of the same state as a plaintiff and the sum

 3   in controversy is over $75,000. According to the complaint, Plaintiff was a Nevada resident and

 4   the Defendants are an Illinois resident and two Nevada residents. (ECF No. 4 at 1–2.) Thus,

 5   complete diversity does not exist, divesting this Court of any jurisdiction over Plaintiff’s claims.

 6   Therefore, the Court dismisses this case without leave to amend for lack of jurisdiction. See United

 7   States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (“Leave to amend is warranted if

 8   the deficiencies can be cured with additional allegations that are ‘consistent with the challenged

 9   pleading’ and that do not contradict the allegations in the original complaint.” (quoting Reddy v.

10   Litton Indus., Inc., 912 F.2d 291, 296–97 (9th Cir.1990)).

11                                            CONCLUSION

12          IT IS HEREBY ORDERED that Plaintiff’s Amended Complaint (ECF No. 4) is

13   DISMISSED WITHOUT PREJUDICE.

14          IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 9) is DENIED

15   AS MOOT.

16          IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 14) is

17   DENIED AS MOOT.

18          IT IS FURTHER ORDERED that the motion (ECF No. 25) is DENIED AS MOOT.

19
            IT IS FURTHER ORDERED that the Clerk shall close this case.
20
            IT IS SO ORDERED.
21 Dated July 8, 2020.

22                                                 _____________________________________
                                                             ROBERT C. JONES
23                                                        United States District Judge

24

                                                   2 of 2
